Exhibit 10.1

EXECUTION COPY

ANDRE FERNANDEZ

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”), dated as of July 8, 2020, is made and
entered into by you, Andre Fernandez on behalf of yourself, your heirs, spouse,
executors, administrators, successors and assigns (collectively referred to as
“you”) and NCR Corporation, on behalf of itself, its divisions, subsidiaries,
parents, affiliates, related companies, predecessors, successors, assigns, and
their respective officers, directors, employees, insurers, stockholders, and
agents (collectively referred to as “NCR” or the “Company”).

In consideration of the mutual covenants in this Agreement, including your
continued employment by the Company and your corresponding services to the
Company, and the Separation Pay specified below, the parties hereby agree as
follows. Under law, you may consider the terms of this Agreement for a period of
21 calendar days following its provision to you on approximately July 8, 2020;
if you do not indicate your acceptance of its terms by 5:00 p.m. Eastern
Standard Time on the 21st day by signing it and returning it to Debra Bronder,
at [***], NCR’s offer to enter this Agreement shall immediately terminate and
cease to be of effect, without further notice or action on NCR’s part, and the
Agreement shall then be incapable of being accepted. If you accept the terms of
the Agreement, under law you have 7 days to revoke your acceptance, as set forth
below.

 

  1.

Employment Period.

 

  a.

You and NCR agree that you will continue to remain an employee of the Company
from the date of this Agreement through and including October 1, 2020 (the
“Employment Period”), except that (i) NCR may extend the Employment Period by
mutual agreement in writing between NCR and you, (ii) you may terminate your
employment for any reason on or before the end of the Employment Period, and
(iii) NCR may terminate your employment at any time for “Cause” (as defined in
Section II(d)(A) through (D) of the NCR Executive Severance Plan as in effect on
the date of this Agreement (the “NCR Executive Severance Plan”)) or if you
materially breach the provisions of this Agreement, without the same being cured
within ten (10) days after being given written notice thereof. Your last day of
employment pursuant to this Section 1(a) is referred to herein as your
“Separation Date” and the Employment Period shall terminate as of the Separation
Date.

 

  b.

If your employment terminates pursuant to Section 1(a)(ii), NCR shall have no
further obligations to you hereunder or otherwise in connection with or
following such termination, other than the obligation to pay (A) the Separation
Pay and benefits described in Section 3 below, (B) accrued base salary through
the Separation Date at the reduced rate provided herein, and (C) to the extent
required by NCR policy, benefits plans and/or programs (collectively,
“Programs”), any vested benefits payable pursuant to the terms of the Programs
(“Vested Benefits”).

 

  c.

If your employment terminates pursuant to Section 1(a)(iii), you will only be
eligible to receive (A) accrued base salary through the Separation Date at the
reduced rate provided herein, and (B) to the extent required by NCR policy,
benefit plans and/or programs (collectively, the “Programs”), any vested
benefits payable pursuant to the terms of the Programs (“Vested Benefits”).
Without limitation, you will not receive the Separation Pay and benefits
described in Section 3 below. All NCR unvested equity awards will be forfeited
and deemed cancelled effective on your termination date, and NCR shall have the
remedies set forth in Section 8 hereof.



--------------------------------------------------------------------------------

 

In addition, NCR shall retain all rights hereunder and under the Programs and
applicable law to repayment of all amounts previously paid or due to be paid to
you, and NCR shall have no further obligations to you hereunder or otherwise in
connection with or following such termination. Without limitation, you will not
be deemed to have terminated employment due to retirement for purposes of the
Programs.

 

  d.

In its sole discretion, NCR may elect to place you on “garden leave” at any time
during the Employment Period, in which case you shall not be required to provide
any additional services while such garden leave remains in effect during the
Employment Period, and you will not be expected to come to NCR’s premises or
functions absent a specific request during such time. During the Employment
Period, except at the request of the Chief Executive Officer, you will not act
or communicate on behalf of or bind NCR, whether externally or internally.

 

  e.

During the Employment Period (i) you shall assist with the transition of your
prior duties to designated leader(s) as directed by NCR, (ii) as of July 13,
2020 you shall have the title of Senior Advisor and you shall no longer serve as
Executive Vice President or Chief Financial Officer, (iii) you shall perform
such other services and duties relative to such projects as NCR shall reasonably
determine, (iv) except as otherwise provided in this Agreement, you shall devote
substantially all of your attention and time during normal business hours to the
Company, and (v) you shall not provide services, directly or indirectly, in any
capacity (including, without limitation, as an employee, consultant, contractor,
owner, or member of a board of directors) to any person, firm, association,
partnership, corporation, or entity other than the Company, absent permission
from NCR’s Chief Executive Officer, other than as a member of the board of
directors of an entity that is not a Competing Organization.

 

  f.

During the Employment Period (i) the Company shall continue to pay you your
reduced base salary at the rate of $312,500 per annum, subject to applicable tax
and other payroll deductions and withholdings, and (ii) except as otherwise
provided herein you shall be eligible to participate in the Programs to the
extent provided under the Program terms, except that (A) unless otherwise
determined by the NCR Board of Directors or appropriate Committee thereof,
effective July 13, 2020 you will no longer participate in the Amended and
Restated NCR Change in Control Severance Plan, the executive financial planning
program and the executive medical examination program, and (B) you will
participate in the NCR Executive Severance Plan only to the extent expressly
provided herein, and you will receive no rights, monies or values under these
plans other than what is expressly provided herein.

 

  g.

You agree that, except as specifically provided in Section 3 hereof with respect
to the terms of the NCR Executive Severance Plan, you shall not be entitled to
(i) any severance payments or other severance benefits under any NCR Program,
agreement or arrangement, (ii) any cash bonuses or other short-term incentive
compensation, (iii) any new equity awards or other new long-term incentive
awards, (iv) any increased or additional benefits or payments under any NCR
Program, agreement or arrangement as a consequence of a “change in control” of
NCR (as defined in any of the foregoing) occurring during or after the
Employment Period, or (v) any amount with respect to accrued vacation time
unused by you.

2.            Separation Date and Last Day Worked. Your employment with the
Company shall automatically terminate at the earliest of (i) the Separation
Date, (ii) the date that is one business day prior to your commencement of
services, directly or indirectly, in any capacity (including, without
limitation, as an employee, consultant, contractor, owner, or member of a board
of directors, but not including a board of directors of an entity that is not a
Competing Organization) to any person, firm, association, partnership,
corporation, or entity other than the Company, which commencement shall
constitute a termination under Section 1(a)(ii) effective as of such date.
Except as otherwise provided herein, your departure will not constitute a
termination due to retirement for purposes of the Programs.



--------------------------------------------------------------------------------

3.            Separation Pay. In exchange for your promises as set forth in this
Agreement, and your executing (and not revoking) this Agreement and the release
contained in it, and subject to your compliance with the restrictive covenants,
such as non-competition, non-recruiting, non-solicitation and confidentiality
(as applicable), set forth below, NCR agrees to pay you in the event of your
termination for any reason other than described in Section 1(a)(iii) above:

 

  a.

NCR agrees to pay you a sum in the gross amount of $2,449,375.00 (before
applicable tax and other payroll deductions and withholdings) (“Separation Pay”)
consisting of (I) a payment of $937,500.00, which pursuant to the NCR Executive
Severance Plan is equal to 1.5 times one year’s base salary plus your 2020
target bonus of $1,171,875.00 and (II) additional severance in the amount of
$340,000.00 (In the event of any conflict, ambiguity or dispute, the numerical
amount of the Separation Pay set forth in this Section shall control over any
particular length of time or other measure). Provided that you satisfy all
requirements of Section 3 hereof, your Separation Pay will be paid to you via
lump sum within thirty days after your Separation Date;

 

  b.

Except as otherwise specified in Exhibit A, you are further entitled to
“prorated vesting” (as such provision is defined in each corresponding Long Term
Incentive Equity Award Agreement (each an “Award Agreement”)) as of the
termination of the Employment Period in any unvested and outstanding Long Term
Incentive Equity Awards to the extent required by the applicable Award
Agreement, and for this purpose any resignation by you under Section 1(a)(ii)
hereof will have the same treatment under the Award Agreements as an involuntary
termination of your employment by NCR other than for “Cause.”

 

  c.

You are also entitled to certain COBRA benefits and outplacement services
specified under the NCR Executive Severance Plan and NCR agrees to pay COBRA
premiums for up to eighteen (18) months after the end of the Employment Period
or such shorter time provided under the NCR Executive Severance Plan. You are
also entitled to senior executive level outplacement services for a period of
one year after the end of the Employment Period. Should you wish to use
outplacement services, you must contact Karen Hamilton at [***] and initiate
such services within one hundred twenty days of your Separation Date (and in no
event later than December 30, 2020).

 

  d.

NCR agrees to provide reimbursement for up to a maximum of $35,000 of your
expenses for relocation including costs for early termination (or continued
payment) of your residential lease in Atlanta and coordination and shipment of
household goods to your primary residence in Connecticut. Relocation benefits
will be coordinated through Global Mobility and its designated relocation
service providers or such other relocation provider agreed by the parties. All
benefits provided to you or on your behalf will be reported as income on your
Form W2 as appropriate under IRS rules and grossed up for all relevant income
taxes. All payments under this paragraph shall be made no later than March 15,
2021.

4.            Equity Awards. Except as otherwise provided in Section 3, Exhibit
A, this Section 4 or in any other provision of this Agreement, vesting and
payout of your exiting equity awards, whether time-based, performance-based, or
performance vesting, and any other equity awards (if any), will continue to be
governed by the terms of the Award Agreement and the NCR Stock Incentive Plan
under which each grant was made. Payouts of performance-based equity awards are
subject to and conditioned upon the Compensation and Human Resource Committee’s
certification that all applicable performance goals have been satisfied.



--------------------------------------------------------------------------------

Upon request the Human Resources Department will make available to you a
non-binding estimate of equity values under your Award Agreements, using an
arbitrarily selected stock price. Notwithstanding the foregoing (A) if at any
time prior to October 1, 2020 you resign from your NCR employment, or if your
NCR employment is terminated by NCR before that date other than pursuant to
Section 1(a)(iii) hereof, you are entitled to “prorated vesting” (as such
provision is defined in each corresponding Award Agreement) as of the
termination of the Employment Period to the extent required by the applicable
Award Agreement, and for this purpose any resignation by you under
Section 1(a)(ii) hereof will have the same treatment under the Award Agreements
as an involuntary termination of your employment by NCR other than for “Cause,”
and that otherwise any vesting, if any, will occur only to the extent provided
under the terms of the various Award Agreements and the applicable Stock Plan;
you understand that in such instance you will receive less value than would be
the case if you remain employed through such date, and (B) if your employment
terminates pursuant to Section 1(a)(iii) hereof, all of your outstanding and
unvested equity awards will be forfeited and deemed cancelled on your Separation
Date.

5.            Cancellation of Payments and Benefits. If (a) you materially
violate any of the terms of this Agreement, or (b) NCR terminates your
employment for “Cause” as defined in Section II(d)(A)-(D) of the NCR Executive
Severance Plan, without the same being cured within ten (10) days after being
given written notice thereof, then in each case, in addition to all other
remedies NCR may have at law or in equity, you agree to promptly upon notice
reimburse NCR the Separation Pay in the full amount in which it has been paid,
including the amount of any taxes or other items withheld with respect to any of
the foregoing amounts to the extent NCR cannot otherwise recover such amounts.
You acknowledge that a violation or termination specified in this Section 5
shall cause you to forfeit any unpaid Separation Pay, equity awards and other
benefits under this Agreement. NCR’s remedies for a violation or termination
specified in this Section 5 shall also include but shall not be limited to
(i) all remedies set forth in Section 8 hereof, (ii) all remedies set forth in
the Award Agreements and the Programs, and (iii) all other remedies available at
law or equity. The Company represents and warrants that as of the date of this
Agreement, it is not aware of any facts, events, or allegations that, if true
and accurate, could constitute “Cause.”

 

  6.

Releases.

 

  a.

In exchange for the consideration provided to you in this Agreement, you hereby
waive and release and forever discharge NCR and its respective past and present
directors, managers, officers, shareholders, partners, agents, employees,
attorneys, servants, parent corporations, subsidiaries, divisions, limited
partnerships, affiliated corporations, joint ventures, acquired corporations,
predecessors, successors and assigns, and each of them, separately and
collectively (“Releasees”), from any and all existing claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe, that you ever had and/or now have against any Releasees including, but
not limited to, claims and causes of action arising out of or in any way related
to your employment with or separation from NCR, to any services performed for
NCR, to any status, term or condition in such employment, to any compensation
allegedly due you from NCR, or to any physical or mental harm or distress from
such employment or non- employment, all to the extent allowed by applicable law.
This includes, but is not limited to, claims based on express or implied
contract or corporate policies, covenants of good faith and fair dealing,
wrongful discharge, claims under any federal, state, and local laws, regulations
and ordinances, including but not limited to Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act (“ERISA”), the Sarbanes- Oxley Act of 2002, and the Dodd-Frank Wall Street
Reform and Consumer Protection Act, including all amendments to the foregoing
statutes, claims for violation of public policy, damages in tort, or claims
under the common law; and claims for any other compensation or damages or
attorneys’ fees.



--------------------------------------------------------------------------------

 

Except as expressly set forth herein, you understand that this Agreement
includes a release of all known and unknown claims to the date of this Agreement
and is specifically intended to be as broad as allowed by law.

 

  b.

Nothing in this Agreement will prohibit you from filing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or an
equivalent state or local civil rights agency, from filing complaints or claims
with other governmental agencies such as but not limited to the Securities and
Exchange Commission (“SEC”), the National Labor Relations Board (“NLRB”) or
Department of Justice (“DOJ”), from participating in a proceeding before any
appropriate federal, state or local governmental agency, or from cooperating
with any such agency in its investigation, but you agree and understand that you
are waiving, and hereby do waive, any right to monetary compensation and any
other relief if any such agency elects to pursue any such claim, whether on your
behalf or otherwise. Further, nothing in this Agreement shall be construed to
waive any right that is not subject to waiver by private agreement under
federal, state or local employment or other laws.

 

  c.

In addition, nothing in this agreement shall be construed to waive any right or
claim: (i) to indemnification under applicable corporate law, the by-laws or
certificate of incorporation of the Company, any agreement between you and the
Company or any Affiliate or any Company benefit plan, (ii) to any applicable
directors and officers insurance coverage in accordance with the terms thereof,
or (iii) to enforce this Agreement, including the payments and benefits in
Sections 1, 3 and 4.

 

  d.

The Company represents and warrants that as of the date of this Agreement, it is
not aware of any claims, charges, violations, liabilities, or causes of action
of whatsoever kind, (“Company Claims”) that the Company may have against you
except to the extent the Company has provided you with prior written notice of a
Company Claim.

7.        Covenant Not to Sue. You agree that you will not commence, aid, or
maintain any action or other legal proceeding based upon any claim arising out
of or related to the matters released in this Agreement, except for the purpose
of enforcing this Agreement.

8.        Post-Employment Restrictive Covenants. During your employment with
NCR, you had access to and knowledge of NCR Confidential Information, including
trade secrets, not known to, or readily ascertainable by, the public or
competitors. You acknowledge that unauthorized use (including use for your own
benefit or to the benefit of others), transfer, or disclosure by you of NCR’s
Confidential Information can place NCR at a competitive disadvantage and cause
damage, financial and otherwise, to its business. You further acknowledge that,
because of the knowledge of and access to NCR’s Confidential Information that
you have acquired, you will be in a position to compete unfairly with NCR
following the termination of your employment. Therefore, for the purpose of
protecting NCR’s business interests, including the Confidential Information, and
the goodwill and stable, trained workforce of NCR, and in exchange for the
benefits and consideration provided to you under this Agreement, you agree that,
for a twelve-month period after your Separation Date (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period) (the “Restricted Period”), regardless
of the reason for termination, you will not, without the prior written consent
of the Chief Executive Officer of NCR, which may be withheld or granted in that
individual’s sole discretion:



--------------------------------------------------------------------------------

  (1)

Non-Recruit - Directly or indirectly (including by assisting third parties)
recruit or solicit, or attempt to recruit or solicit any employee of NCR, induce
or attempt to induce any employee of NCR to terminate his or her employment with
NCR, or refer any such employee to anyone outside of NCR for the purpose of that
NCR’s employee’s seeking, obtaining, or entering into an employment relationship
or into an agreement to provide services, provided, however, the foregoing shall
not be violated by your serving solely as a reference for an employee of the
Company;

 

  (2)

Non-Solicitation - Directly or indirectly (including by assisting third
parties), solicit or attempt to solicit the business of any NCR customers or
prospective customers with which you had Material Contact (as defined in below)
during the last two years of your NCR employment for purposes of providing
products or services that are competitive with those provided by NCR;

 

  (3)

Non-Competition - Perform services, directly or indirectly, in any capacity
(including, without limitation, as an employee, consultant, contractor, owner or
member of a board of directors):

 

  (i)

Of the type conducted, authorized, offered, or provided by you on behalf of NCR
during the two years prior to termination of your NCR employment;

 

  (ii)

In connection with NCR Competing Products/Services (as defined in below) that
are similar to or serve substantially the same functions as those with respect
to which you worked during the two years prior to termination of your NCR
employment or about which you obtained trade secret or other Confidential
Information;

 

  (iii)

Within the geographic territories (including countries and regions, if
applicable, or types, classes or tiers of customers if no geographic territory
was assigned to you) where or for which you performed, were assigned, or had
responsibilities for such services during the two years preceding your
termination; in view of your executive and global responsibilities at NCR, your
territory is deemed to be the world; and

 

  (iv)

On behalf of a Competing Organization (as defined below).

 

  A.

Definitions.

 

  (1)

“Material Contact” means the contact between you and each customer or
prospective customer (a) with which you dealt on behalf of NCR, (b) whose
dealings with NCR were coordinated or supervised by you, (c) about whom you
obtained confidential information in the ordinary course of business as a result
of your association with NCR, or (d) who receives products or services
authorized by NCR, the sale or provision of which results, resulted or, with
regard to prospective customers, would have resulted in compensation,
commissions, or earnings for you within the two years prior to the date of your
termination.

 

  (2)

“Competing Products/Services” are any products, services, solutions, platforms,
or activities that compete, directly or indirectly, in whole or in part, with
one or more of the products, services or activities produced, provided or
engaged in by NCR (including, without limitation, products, services or
activities in the planning or development stage during your NCR employment) at
the time of your separation from NCR and during the two years prior to
termination of your NCR employment.



--------------------------------------------------------------------------------

  (3)

A “Competing Organization” is any person, business or organization that sells,
researches, develops, manufactures, markets, consults with respect to,
distributes and/or provides referrals with regard to one or more Competing
Products/Services identified on the NCR “Competing Organization List” below.

 

  (4)

The NCR “Competing Organization List” included below identifies the companies
that meet the definition of Competing Organization for purposes of this
Agreement and will supersede and replace any Competing Organizations List
provided in your August 27, 2018 Letter Agreement with NCR and the Award
Agreements and any other documents. Upon reasonable request by you, NCR’s Chief
Executive Officer may determine in his sole discretion that a particular
organization may be deemed excluded from the below Competing Organization List
for purposes of this Agreement. NCR’s Competing Organization List for purposes
of this Agreement is the following, including the subsidiaries and affiliates of
each (but shall not include any such company or its subsidiaries for which you
provide services solely as a result of an acquisition, merger, business
combination or similar event with respect to a Competing Organization by your
then current employer): ACI Worldwide, Acuative, Agilysys, Altametrics,
Appetize, Aptos, Diebold Nixdorf, Dimension Data/NTT, FIS, Fiserv (includes
First Data and Clover), Fujitsu, Getronics, Gilbarco Veeder-Root, GK Software,
Global Payments, HP Inc., Infor, Jack Henry & Assoc., Tenemos AG, Korala
Associates Ltd., Lavu Inc., LOC Software, Manhattan Associates, Hyosung TNS, NSC
Global, Office Depot (Compucom), Open Table, Oracle, PAR Technology, Flooid, Q2,
Qu, Revel Systems, Square, Tillster, Toast, Inc., Toshiba TEC, Toshiba Global
Commerce Solutions, Unisys, Upserve (Breadcrumb), Zebra Technologies Corp.

 

  B.

Consideration. You acknowledge that you would not receive the benefits and
consideration provided under this Agreement but for your consent to abide by,
among other things, the post- employment restrictive covenants provided in this
Section 8 (the “Post-Employment Restrictive Covenants”), and your agreement to
them is a material component of the consideration for this Agreement.

 

  C.

Remedies. You agree that, if you materially breach any of the provisions of this
Agreement, without the same being cured within ten (10) days after being given
written notice thereof: (i) NCR shall be entitled to all of its remedies at law
or in equity, including money damages and injunctive relief; (ii) in the event
of such material breach prior to any vesting of Stock Units and options (as
defined in the governing Award Agreement), in addition to NCR’s other remedies,
all such unvested equity awards under NCR Stock Plans will be immediately
forfeited and deemed canceled, and you agree to pay immediately to NCR the fair
market value of any such equity awards that vested during the 18 months prior to
the date of your employment termination (or if applicable law mandates a maximum
time that is shorter than 18 months, then for a period of time equal to the
shorter maximum period), without regard to whether you continue to own the
shares associated with any such equity award; and (iii) NCR shall also be
entitled to an accounting and repayment from you of all profits, compensation,
commissions, remuneration or benefits that you (and/or the applicable Competing
Organization) directly or indirectly have realized or may realize as a result of
or in connection with any such breach.



--------------------------------------------------------------------------------

  D.

Subsequent Employment. You agree that, while employed by NCR and for one year
thereafter, you will communicate the contents of this Agreement to any person,
firm, association, partnership, corporation or other entity which you intend to
become employed by, contract for, associated with or represent, prior to
accepting and engaging in such employment, contract, association and/or
representation.

 

  E.

Tolling. You agree that the Restricted Period shall be tolled and suspended
during and for the pendency of any violation of its terms and for the pendency
of any legal proceedings to enforce the Post-Employment Restrictive Covenants
and that all time that is part of or subject to such tolling and suspension
shall not be counted toward the 12-month duration of the Restricted Period.

 

  F.

Severability. Each clause of this Section constitutes an entirely separate and
independent restriction and the duration, extent and application of each of the
restrictions are no greater than is necessary for the protection of NCR’s
interests. If any part or clause of this Section is held unenforceable, it shall
be severed and shall not affect any other part of this Section or this
Agreement.

9.          Acknowledgment of Certain Terms. You acknowledge and agree that the
time, territory and scope of the Post-Employment Restrictive Covenants in this
Agreement are reasonable and necessary for the protection of NCR’s legitimate
business interests and that they appropriately protect NCR’s Confidential
Information. You acknowledge that each clause constitutes an entirely separate
and independent restriction and the duration, extent and application of each of
the restrictions are no greater than is necessary for the protection of NCR’s
interests. You acknowledge that you have had a full and fair opportunity to be
represented by counsel with respect to this Agreement and to consider these
restrictions prior to your execution of it. Subject to the terms of this
Agreement, you further acknowledge and agree that NCR has properly paid you for
all work performed up through and including the date of this Agreement, and that
you have no other wages, salary, reimbursements, or other monetary claims as of
the date of this Agreement (and you acknowledge that pursuant to the terms of
this Agreement that any such claims are waived). You acknowledge and agree that
this Agreement does not constitute an admission by NCR of any liability or
wrongdoing, and that NCR has no improperly retaliated against you for otherwise
protected activity, if any.

10.        Confidential Information and Trade Secrets; Limitations. You warrant
and agree that (a) you have not used or disclosed any Confidential Information
other than as necessary in the ordinary course of performing your duties as an
NCR employee, and (b) you will keep in confidence and trust all Confidential
Information known to you, and will not use or disclose such Confidential
Information without the prior written consent of NCR, which may be granted or
withheld in NCR’s sole discretion, for any reason or no reason. You affirm your
existing obligation that you will not utilize (or assist others in utilizing) in
any way the trade secrets of NCR that were either developed by you or learned by
you during your employment by NCR, nor any trade secrets of NCR that others may
have shared with you.

a.            As used in this Agreement, “Confidential Information” means
information or material belonging to NCR (including, without limitation, trade
secrets and information about the Company’s business, operations, customers,
employees, and industry relationships), which is of value to NCR and which is
not publicly known. Examples of Confidential Information are, without
limitation, personal or private information shared with you by NCR officers,
executives or employees or as to which you have otherwise come into possession,
whether through your job duties or otherwise, including but not limited to
financial information, reports, and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans, including
but not limited to pricing, proposals, and product introductions; customer lists
and information; and business plans, prospects, opportunities, and possible
acquisitions or dispositions of businesses or facilities that have been
discussed or considered by the management of NCR.



--------------------------------------------------------------------------------

Confidential Information includes information you developed during your
employment with NCR and information to which you may have had access during your
employment. Confidential Information also includes the confidential information
of others with whom NCR has a business relationship including customers and
partners. Confidential Information does not include information in the public
domain, unless such information entered the public domain as a result of any
action or omission by you or due to a breach of your obligations of this
Agreement or your NCR duties by you or those acting at your direction or
control.

b.        Notwithstanding the foregoing non-disclosure provisions, this
Agreement does not prohibit you from reporting possible violations of the law to
government agencies including without limitation the DOJ, SEC or EEOC, nor shall
any provision of this Agreement be interpreted or construed to prohibit you from
filing claims or making disclosures protected under the so-called whistleblower
provisions of applicable laws; you do not need the prior authorization of anyone
at NCR to make any such claims or disclosures and you are not required to notify
the company that you have made such claims or disclosures. Nothing in this
Agreement is intended to, or shall prevent, impede or interfere with your
providing testimony and information during an investigation or proceeding
authorized or required by law and/or conducted by a governmental agency or
entity possessed of jurisdiction. Further, nothing in this Agreement is intended
to or shall preclude you from providing testimony or information in response to
a valid subpoena, court order or discovery request in any public proceeding,
provided, to the extent permitted by law, you have provided to NCR as much
notice as practicable of any such compelled disclosure, to enable NCR to seek to
limit, condition or quash such testimony or disclosure.

11.        Non-Disparagement. You agree to refrain, on a permanent basis, from
taking actions or making statements, written or oral, that disparage or defame
the business, goodwill, character or reputation of NCR (including its directors,
officers, executives, shareholders, subsidiaries, parent companies, and
employees), and from taking actions or making statements that could adversely
affect NCR’s relationships with its customers, vendors or other business
partners. Notwithstanding the foregoing, nothing in this Section 11 shall
prevent you from making any truthful statement to the extent, but only to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place, (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over you, or (C) for the purpose
of rebutting any statements made by the Company or its directors or executive
officers. NCR agrees to instruct its directors and executive officers to
refrain, on a permanent basis, from taking actions or making statements, written
or oral, that disparage or defame your business, goodwill, character or
reputation, and from taking actions or making statements that could adversely
affect your relationships with your customers, vendors or other business
partners. The obligations in this Section shall remain subject to, and not
override, the provisions of Section 6(b) above.

12.        Return of NCR Property. In the case of any termination of your
employment, by your Separation Date you agree to return to NCR (to the attention
of either Debra Bronder or Karen Hamilton) all NCR property, equipment,
documents, files and materials (other than documents pertaining to your personal
benefits). You acknowledge that full and complete return of such property, in
undamaged condition, is a material and non-waivable condition that must be
satisfied prior to your receiving any benefits under this Agreement, including
but not limited to your Separation Pay. NCR property includes but is not limited
to, the following materials, if applicable, provided to you in the course of
your employment with NCR or otherwise obtained by you: NCR computers, mobile
phones, hardware and software, portable media and storage devices, keys, NCR
identification cards and badges, any computers and peripherals; any
cellular/mobile phones, personal digital assistants, or other similar devices;
other hardware and software of any kind; portable media devices or storage
devices; all manuals and documentation; any telephone calling cards; keys; NCR
identification cards or badges; any credit cards; and all tangible written or
graphic materials (and all copies) generated or received by you in connection
with, or relating in any way to NCR’s business, including documents,
investigation reports, emails, manuals, computer files, computer backups,
customer lists, marketing plans, sales outlooks and projections, product
evaluations, and reports of any kind, provided, however, you shall be permitted
to retain, as your own property, copies of your individual tax records relating
to your individual NCR compensation and your individual NCR employee benefits
and your individual personnel records (excluding in each case any such records
maintained by the Company), and you shall be permitted to retain those portions
of your personal address book that contain only your individual personal contact
information unrelated to NCR business or NCR business contacts.



--------------------------------------------------------------------------------

The foregoing (excluding the specific individual property you are permitted to
retain as your personal property pursuant to the preceding sentence) includes
all NCR data, email, information and documents on your computers, your
telephones, and on any portable media or storage devices, even if such devices
are personally owned by you and not by NCR; in connection with the return of
your computer, the hard drive must be returned intact and unaltered, without the
removal or erasure of any data or files. Any breach of these provisions shall
entitle NCR to all its remedies at law and equity, including but not limited to
reimbursement of the Separation Pay and damages.

13.        Assistance. You agree that, subject to reimbursement by NCR of your
reasonable costs and expenses, including your time (other than for actual
testimony, which shall not be compensated), you will cooperate fully with NCR
and its internal and external counsel with respect to any matter (including but
not limited to litigation, investigations or administrative proceedings) that
relates to issues or subjects with which you were or may have been involved
during your employment with NCR or with respect to which you have unique
knowledge, on a reasonable basis, taking into account your then-current
employment and personal responsibilities. You further agree to notify NCR’s
General Counsel immediately upon your being asked to assist or supply
information to any person or entity regarding any civil claim or possible claim
against NCR or any of its officers, directors, or employees, unless expressly
prohibited by applicable law or by a law enforcement agency, and also to give
such notice in the event you do in fact assist or supply information to any such
person or entity, unless expressly prohibited by applicable law or by a law
enforcement agency.

14.        Specific Disclosures Regarding Trade Secrets. Under the Federal
Defend Trade Secrets Act of 2016: (A) An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that (i) is made (a) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney and
(b) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; (B) An individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (i) files
any document containing the trade secret under seal; and (ii) does not disclose
the trade secret, except pursuant to court order.

15.        Legal Fees. NCR will reimburse you for up to $10,000 of reasonable,
documented legal fees incurred in connection with your review and acceptance of
this Agreement. Such documentation must be submitted to Deb Bronder no later
than October 15, 2020 and will be reimbursed no later than November 15, 2020.

16.        Notices. All notices required hereunder will be in writing and will
be deemed given upon the following business day if delivered personally (receipt
of which is confirmed) or by courier service promising overnight delivery (with
delivery confirmation) or five (5) business days after deposit in the U.S. Mail,
certified with return receipt requested. All notices will be addressed as
follows:



--------------------------------------------------------------------------------

 

If to you:

 

Andre Fernandez

[***]

  

If to NCR:

 

NCR Corporation

864 Spring Street NW

Atlanta GA 30308

Attn: General Counsel

    

With a copy via electronic mail to:

law.notices@ncr.com

or to such other address as either party will have furnished to the other in
writing.

17.        Arbitration, and Class, Collective, and Representative Action Waiver.
You and NCR (collectively, “The Parties”) agree that any controversy or claim
arising out of or related to this Agreement and/or with respect to your
employment with NCR shall be resolved by binding confidential arbitration; the
obligation to arbitrate shall also extend to and encompass any claims that you
may have or assert against any NCR employees, officers, directors or agents.
Notwithstanding the foregoing, the following disputes and claims are not covered
by this Arbitration provision and shall therefore be resolved in any appropriate
forum as required by the laws then in effect: claims for workers’ compensation
benefits, unemployment insurance, or state or federal disability insurance;
claims for temporary or preliminary injunctive relief (including a temporary
restraining order) in aid of arbitration or to maintain the status quo pending
arbitration; and any other dispute or claim that has been expressly excluded
from arbitration by statute. The Parties further agree that in the event of a
breach of this Agreement, NCR or you may, in addition to any other available
remedies, bring an action in a Court of competent jurisdiction for equitable
relief pending appointment of an arbitrator and completion of an arbitration;
and, in such instance, shall not be required to post a bond. If any portion of
this Arbitration provision is held unenforceable, it shall be severed and shall
not affect the duty to arbitrate nor any other part of this Section. In
addition:

a.        The Parties agree that any demand for arbitration shall be filed
within two years from the date of the circumstances giving rise to the claim, or
if such circumstances were not capable of discovery by diligent effort, then two
years from the date such circumstances should have been discovered, or the claim
shall be barred. Arbitration shall be conducted in accordance with the
Commercial Arbitration Rules and Mediation Procedures of the American
Arbitration Association (available at www.ADR.org) to the extent not
inconsistent with the terms of this Agreement. The arbitrator shall allow
discovery in the form of: (1) the mutual exchange of documents (as defined under
the Federal Rules of Civil Procedure) pertaining to the claim being arbitrated
and for which there is a direct and demonstrable need; and (2) up to three
depositions by each party. Upon good cause shown, in a personal or telephonic
hearing, the arbitrator may allow additional, non-burdensome discovery. The
arbitrator shall balance the likely importance of the requested materials with
the cost and burden of the discovery sought, and when disproportionate, the
arbitrator may deny the request(s) or require that the requesting party advance
the reasonable cost of production to the other side. Issues of arbitrability
shall be determined in accordance with the U.S. federal substantive and
procedural laws relating to arbitration; in all other respects, this Agreement
shall be governed by the laws of the State of Georgia in the United States,
without regard to its conflict-of-laws principles, and the arbitration shall be
held in the metropolitan Atlanta, Georgia area, unless the parties mutually
agree to a different site. The arbitration shall be held before a single
arbitrator who is an attorney licensed to practice law for at least ten years
and who is a former judge. The arbitrator’s decision and award shall be final
and binding and may be entered in any court having jurisdiction. The Parties
agree that nothing in this Agreement relieves them from any obligation they may
have to exhaust certain administrative remedies before arbitrating any claims or
disputes under this Agreement. Each party shall bear its own attorney fees
associated with the arbitration; other costs, and the expenses of the
arbitration, shall be borne as provided by the rules of the American Arbitration
Association.



--------------------------------------------------------------------------------

b.        Class, Collective and/or Representative Action Waiver. To the maximum
extent permitted by law (i) all claims under this Agreement must be brought in
the party’s individual capacity, and not as a plaintiff or class member in any
purported class, collective or representative proceeding; (ii) no claims may be
brought or maintained on a class, collective or representative basis either in
Court or in arbitration, notwithstanding the rules of the arbitral body;
(iii) such claims will be decided on an individual basis in arbitration pursuant
to this Agreement; and (iv) the Parties expressly waive any right with respect
to any covered claims to submit, initiate, or participate as a plaintiff,
claimant or member in a class action or collective action, regardless of whether
the action is filed in arbitration or in court. Claims may not be joined or
consolidated in arbitration with disputes brought by or against other
individual(s), unless agreed to in writing by the Parties (you, NCR, and the
other individual(s)). Any issue concerning the validity of this class,
collective or representative action waiver, and whether an action may proceed as
a class, collective or representative action, must be decided by a Court, and an
arbitrator shall not have authority to consider the issue of the validity of
this waiver or whether the action may proceed as a class, collective or
representative action. If, for any reason, this class, collective and/or
representative action waiver is determined to be unenforceable, then the class,
collective or representative claim may proceed only in a Court of competent
jurisdiction and may not be arbitrated. No arbitration award or decision will
have any preclusive or estoppel effect as to issues or claims in any future
dispute. THE PARTIES ACKNOWLEDGE THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY
RIGHT THAT THEY MAY HAVE TO A JURY TRIAL.

18.        Other Terms. You agree and acknowledge that (a) the rights and
benefits provided to you under this Agreement are personal to you and no such
right or benefit will be subject to alienation, assignment or transfer except as
required by law; provided, however, that in the event of your death or
disability following the Separation Date, the rights and benefits under this
Agreement shall inure to the benefit of your respective heirs, executors and
administrators, successors, and nothing in this Section will preclude you from
designating a beneficiary or beneficiaries to receive any benefit that by its
terms or applicable plan rules is payable on your death, (b) this Agreement is
not intended to, and shall not, benefit any person or entity not expressly
identified herein as an intended beneficiary, and there are no implied
third-party beneficiaries under this Agreement, (c) NCR may seek any remedies
available to enforce the provisions contained in this Agreement, including
actual damages and seeking any injunctive relief to enjoin further violation or
for specific enforcement of this Agreement, and in any such instance relating to
a request for equitable relief NCR shall not be required to post a bond, (d) to
the extent that any portion of this Agreement may be held by a competent
tribunal to be invalid or legally unenforceable, the remaining portions will not
be affected and will be given full force and effect, and, any such provision so
held to be invalid or legally unenforceable shall be deemed revised by the
tribunal so as to be rendered enforceable, in a fashion calculated to achieve
the intent of the parties expressed in this Agreement to the greatest extent
possible; (e) the failure to enforce at any time any of the provisions of this
Agreement, or to require at any time performance by the other party of any of
the provisions hereof, will in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce each and every provision in
accordance with the terms of this Agreement; and (f) this Agreement may be
executed simultaneously in two or more counterparts, each of which will be an
original and constitute one and the same agreement.

19.        Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Georgia without regard to its
principles of conflicts of laws.



--------------------------------------------------------------------------------

20.        Taxes and Section 409A Compliance. NCR may withhold from any amounts
payable under this Agreement all Federal, State, city or other taxes as NCR is
required to withhold pursuant to any applicable law, regulation or ruling. The
consideration provided under this Agreement is intended to be exempt from or in
full compliance with the provisions of Section 409A of the Internal Revenue Code
and this Agreement shall be administered in a manner consistent with this
intent. Notwithstanding any other provision of this Agreement, NCR shall not be
obligated to guarantee any particular tax result for you with respect to any
payment provided to you hereunder, and you shall be responsible for any taxes
imposed on you with respect to any such payment. For purposes of any provision
of this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment that are considered deferred compensation
under Section 409A, references to your “termination of employment” (and
corollary terms) with the Company shall be construed to refer to your
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company. If you are a “specified employee” within
the meaning of Treasury Regulation Section 1.409A -1(i) as of the date of your
separation from Service (within the meaning of Treas. Reg. Section 1.409A-1(h)),
then any payment or benefit due pursuant to this Agreement on account of your
separation from service, to the extent such payment constitutes nonqualified
deferred compensation subject to Code Section 409A and required to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code (after taking into account any
exclusions applicable to such payment under Code Section 409A), shall not be
made until the first business day after (i) the expiration of six (6) months
from the date of Employee’s separation from service, or (ii) if earlier, the
date of Employee’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 20 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind due under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by you, (ii) the right to reimbursement or in-kind benefits shall not be subject
to liquidation or exchange for another benefit, and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year. Each payment in a series of payments due
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

21.        Entire Agreement. You and NCR agree that this Agreement constitutes
the complete understanding between you and NCR regarding its subject matter and
that there are no other promises or agreements, express or implied, between you
and NCR relating to that subject matter. This Agreement fully supersedes and
replaces all prior agreements, communications, correspondence or understandings,
if any, whether written or oral between you and NCR on the subject matter of
this Agreement, except that nothing herein shall be deemed to supersede, modify
or extinguish NCR remedies under the Programs or under other agreements between
you and NCR relating to other matters, such as but not limited to Award
Agreements and intellectual property ownership agreements, and the terms of the
Programs relating to NCR remedies and the terms of such other agreements
relating to NCR remedies shall continue in full force and effect.

22.         Acknowledgements.

You further agree that:

 

  ◾

You have read this Agreement and understand all of its terms;



--------------------------------------------------------------------------------

  ◾

You understand that this agreement includes a waiver of claims of age
discrimination under the Age Discrimination in Employment Act;

 

  ◾

You are entering into this Agreement knowingly, voluntarily and with full
knowledge of its significance;

 

  ◾

This Agreement does not release claims that may arise in the future;

 

  ◾

You have been advised to consult an attorney regarding this Agreement;

 

  ◾

You have twenty-one (21) calendar days to consider this Agreement and you will
have seven (7) calendar days to revoke the Agreement after you sign it. If you
want to revoke it, you must deliver a written revocation to NCR at the notice
address set forth in Section 15 above, within seven (7) days after you sign the
Agreement. If you do not revoke it, the Agreement will become effective on the
eighth day after you sign it;

 

  ◾

The promises contained in this Agreement are consideration for your signing this
Agreement and represent payments and other benefits that you are not otherwise
entitled to receive from NCR.



--------------------------------------------------------------------------------

THIS AGREEMENT IS EFFECTIVE AS OF THE LAST DATE SIGNED ON THIS SIGNATURE PAGE.

 

SIGNED:     Andre Fernandez     NCR Corporation /s/ Andre Fernandez       /s/
James M. Bedore       James M. Bedore      

Its Executive Vice President,

General Counsel and Secretary

Date: July 8, 2020             Date: July 9, 2020

 



--------------------------------------------------------------------------------

Exhibit A

 

            Execution Copy                                   FERNANDEZ, ANDRE J
                                                   LTI Treatment at Separation
                                              

                                                               Separation Date  
  10/1/2020                                                                    
                    

RESTRICTED STOCK and STOCK OPTIONS

                                                                                
   Estimated
Shares to be       

Estimated*    

Distribution**  

       Grant   Award    Vesting    Granted     Current      Vested   
Vested/Distributed      Exercise      Forfeited**         Date   Type   
Treatment*    Total     Unvested      Options      RSU’s    Price    Shares     
Shares      Date* **                       09/01/18     Time-Based RSU       

Full Vesting

     105,597       70,398      0    35,199    0.00      -        70,398     
Fully vested on Separation Date                       02/08/19   Performance RSU
   Pro-rated vesting in accordance with the applicable Award Agreement based on
the number of days actively worked by you, except that the 2021 tranche (61,079
shares) will vest in full on 2/8/21 so long as your employment does not
terminate on or before 8/8/20 under Section 1(a)(ii) or Section 1(a)(iii) of
this Agreement.      183,239       122,160      0    61,079    0.00      61,081
       61,079      February 8, 2021                       02/12/20   Performance
RSU    Pro-rated Vesting in accordance with the applicable Award Agreement based
on the number of days actively worked by you.      42,080       42,080      0   
0    0.00      33,135        8,945      2/12/2023, if there is a payout. Must be
certified by the CHRC.                       09/01/18   NQSO   

Full Vesting

     114,155       85,617      28,538    0    28.41      -        85,617     
Fully vested on Separation Date. Exercisable for one year following Separation
Date.                       02/08/19   NQSO    Pro-rated vesting in accordance
with the applicable Award Agreement based on the number of days actively worked
by you, except that the 2021 tranche (43,424 option shares) will vest in full on
2/8/21 so long as your employment does not terminate on or before 8/8/20 under
Section 1(a)(ii) or Section 1(a)(iii) of this Agreement. One year to exercise
vested.      173,697       130,273      43,424    0    26.42      86,849       
43,424      February 8, 2021. Exercisable for one year following Separation
Date.                       02/12/20   NQSO    Pro-rated vesting in accordance
with the applicable Award Agreement based on the number of days actively worked
by you, except that the 2021 tranche (110,403 option shares) will vest in full
on 2/12/21 so long as your employment does not terminate on or before 8/12/20
under Section 1(a)(ii) or Section 1(a)(iii) of this Agreement. One year to
exercise vested.      331,210       331,210      0    0    38.26      220,807  
     110,403      February 12, 2021. Exercisable for one year following
Separation Date. Total

 

           

 

949,978

 

 

 

   

 

781,738

 

 

 

                   

 

401,872

 

 

 

    

 

379,866

 

 

 

                                                                  

* Notwithstanding anything in this Exhibit A to the contrary, awards 100%
forfeited and cancelled if your employment terminates under Section 1(a)(iii) of
this Agreement.    

** Presumes no employment termination under Section 1(a)(ii) or
Section 1(a)(iii) of this Agreement as described in Column D (as applicable). In
the event of such a termination, share distribution will be less than the amount
shown, or zero (in the event of a termination under Section 1(a)(iii) of this
Agreement).    

PLEASE NOTE: This is an estimate of your prorated equity at the time of your
separation. Actual shares delivered will depend on the circumstances of your
termination and the terms of this Agreement and your applicable Award
Agreements. Actual shares delivered will also be net of taxes withheld.